MEMORANDUM DECISION                                                          FILED
Pursuant to Ind. Appellate Rule 65(D),                                  May 18 2017, 10:04 am

this Memorandum Decision shall not be                                        CLERK
                                                                         Indiana Supreme Court
regarded as precedent or cited before any                                   Court of Appeals
                                                                              and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Alexander L. Hoover                                     Curtis T. Hill, Jr.
Nappanee, Indiana                                       Attorney General of Indiana

                                                        Caryn N. Szyper
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Shane E. Weedling,                                      May 18, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        50A03-1611-CR-2544
        v.                                              Appeal from the Marshall Superior
                                                        Court
State of Indiana,                                       The Honorable Robert O. Bowen,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        50D01-1509-F1-9



Altice, Judge.


                                         Case Summary


Court of Appeals of Indiana | Memorandum Decision 50A03-1611-CR-2544 | May 18, 2017              Page 1 of 9
[1]   Shane E. Weedling appeals the sixty-five-year sentence imposed after he pled

      guilty to murder. He argues that his sentence is inappropriate in light of the

      nature of the offense and his character.


[2]   We affirm.


                                         Facts & Procedural History


[3]   In September 2015, Weedling and his girlfriend, Krysti LaVanway, were living

      at a motel in Plymouth, Indiana with LaVanway’s two-year-old daughter from

      a previous relationship, S.W. On September 18, 2015, LaVanway left S.W. in

      Weedling’s care when she went to work. Between 9:18 and 10:07 a.m.,

      Weedling and LaVanway exchanged a number of Facebook messages. In the

      messages, Weedling indicated that he was angry because S.W. had wet the bed

      and told LaVanway that S.W. needed to go live somewhere else because he was

      “done wit [sic] her.” Exhibit Volume.1 Weedling warned LaVanway that S.W.

      had been beaten and that the longer LaVanway took to get home, the “moor

      [S.W. would] get beat [sic]”. Id.


[4]   When LaVanway returned home at 11:45 a.m., she found S.W. unconscious

      with a bloody face and nose. Weedling told LaVanway to let S.W. sleep and

      not to take her to the hospital. Weedling also told LaVanway to say that S.W.

      had fallen in the shower and stated he could not go to the hospital because he




      1
       We note that exhibits submitted by the State in advance of sentencing were not separately identified by
      exhibit number, nor is the Exhibit Volume paginated.

      Court of Appeals of Indiana | Memorandum Decision 50A03-1611-CR-2544 | May 18, 2017               Page 2 of 9
      would be arrested. Hours later, LaVanway asked a neighbor for a ride to the

      hospital. S.W. arrived at the hospital at 2:21 p.m.


[5]   Within ten minutes of S.W.’s arrival at the hospital, police were dispatched to

      investigate suspected child abuse. The doctor who examined S.W. informed

      Detective Leo Mangus of the Plymouth Police Department that S.W. was

      unconscious and in critical condition with bleeding on the brain that could lead

      to death. The doctor further stated that there were older bruises on S.W.’s

      body. Detective Mangus observed numerous injuries on S.W.’s body, including

      heavy bruising on her buttocks, bruising in the shape of fingers on her ribs,

      bruising on her legs and arms, a bloody injury on her head, and bleeding from

      her nose.


[6]   LaVanway initially told Detective Mangus that S.W. had fallen in the shower

      and that Weedling was not home when the injury occurred. LaVanway

      consented to a search of her motel room, and upon his arrival at the room,

      Detective Mangus found Weedling asleep on the bed and a bag of marijuana on

      the nightstand. After some difficulty waking Weedling, Detective Mangus

      asked him what had happened. Weedling stated that he was in the other room

      when S.W. fell in the shower. Weedling and LaVanway were both transported

      to the police department for questioning, where they gave police conflicting

      accounts of what had happened to S.W. LaVanway eventually admitted that

      she was at work when S.W. was injured and that she had lied to try to protect

      Weedling. She also stated that Weedling told her that he had spanked S.W.

      with a hairbrush until it broke, and she believed that was how S.W. sustained

      Court of Appeals of Indiana | Memorandum Decision 50A03-1611-CR-2544 | May 18, 2017   Page 3 of 9
      the bruising on her buttocks. During a search of the motel room, police located

      a broken hair brush and numerous bloodstained items, including a child’s shirt

      with a large amount of blood on the front.


[7]   S.W. never regained consciousness and died the next day as a result of

      devastating brain injuries. An autopsy indicated that S.W.’s death was a

      homicide as a result of multiple blunt force injuries to her head. S.W. had

      significant bruising all over her body in different stages of healing and massive

      bruising on the left side of her face causing her eye to hemorrhage and her

      retina to detach. S.W. had injuries to her buttocks, her forehead, her left cheek

      and ear, her mouth, her abdomen, her back, her wrist, her pelvic area, both of

      her knees, and her right foot. Her injuries were not consistent with a fall in the

      shower.


[8]   On September 23, 2015, the State charged Weedling with Level 1 felony

      aggravated battery, Level 1 felony neglect of a dependent resulting in death, and

      Level 6 felony possession of marijuana. On October 29, 2015, the State

      amended the charging information to add a murder charge. On September 13,

      2016, Weedling pled guilty to murder and the remaining charges were

      dismissed.2 A sentencing hearing was held on October 6, 2016, at the

      conclusion of which the trial court imposed the maximum sentence of sixty-five




      2
        LaVanway pled guilty to Level 1 felony neglect of a dependent. See LaVanway v. State, 59 N.E.3d 1100
      (Ind. Ct. App. 2016) (memorandum decision), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 50A03-1611-CR-2544 | May 18, 2017             Page 4 of 9
       years executed. Weedling now appeals. Additional facts will be provided as

       necessary.


                                           Discussion & Decision


[9]    Weedling seeks appellate revision of his sentence. Article 7, section 4 of the

       Indiana Constitution grants our Supreme Court the power to review and revise

       criminal sentences. See Knapp v. State, 9 N.E.3d 1274, 1292 (Ind. 2014), cert.

       denied, 135 S. Ct. 978 (2015). Pursuant to Ind. Appellate Rule 7, the Supreme

       Court authorized this court to perform the same task. Cardwell v. State, 895
N.E.2d 1219, 1224 (Ind. 2008). Per App. R. 7(B), we may revise a sentence “if

       after due consideration of the trial court’s decision, the Court finds that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender.” Inman v. State, 4 N.E.3d 190, 203 (Ind. 2014) (quoting App. R.

       7). “Sentencing review under Appellate Rule 7(B) is very deferential to the trial

       court.” Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012). “Such deference

       should prevail unless overcome by compelling evidence portraying in a positive

       light the nature of the offense (such as accompanied by restraint, regard, and

       lack of brutality) and the defendant’s character (such as substantial virtuous

       traits or persistent examples of good character).” Stephenson v. State, 29 N.E.3d
111, 122 (Ind. 2015).


[10]   The determination of whether we regard a sentence as inappropriate “turns on

       our sense of the culpability of the defendant, the severity of the crime, the

       damage done to others, and myriad other factors that come to light in a given


       Court of Appeals of Indiana | Memorandum Decision 50A03-1611-CR-2544 | May 18, 2017   Page 5 of 9
       case.” Bethea v. State, 983 N.E.2d 1134, 1145 (Ind. 2013) (quoting Cardwell, 895
N.E.2d at 1224). Moreover, “[t]he principal role of such review is to attempt to

       leaven the outliers.” Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013). It is

       not our goal in this endeavor to achieve the perceived “correct” sentence in

       each case. Knapp, 9 N.E.3d at 1292. Accordingly, “the question under

       Appellate Rule 7(B) is not whether another sentence is more appropriate; rather,

       the question is whether the sentence imposed is inappropriate.” King v. State,

       894 N.E.2d 265, 268 (Ind. Ct. App. 2008) (emphasis in original).


[11]   In order to assess the appropriateness of a sentence, we first look to the

       statutory range established for the classification of the relevant offense. The

       sentencing range for murder is forty-five to sixty-five years, with an advisory

       sentence of fifty-five years. Weedling received the maximum sentence of sixty-

       five years. Our Supreme Court has explained that while “the maximum

       possible sentences are generally most appropriate for the worst offenders,” this

       is not “a guideline to determine whether a worse offender could be imagined”

       as “it will always be possible to identify or hypothesize a significantly more

       despicable scenario.” Buchanan v. State, 767 N.E.2d 967, 973 (Ind. 2002)

       (citations and quotation marks omitted). Thus, in reviewing a maximum

       sentence, “[w]e concentrate less on comparing the facts of this case to others . . .

       and more on focusing on the nature, extent, and depravity of the offense . . .

       and what it reveals about the defendant’s character.” Wells v. State, 904 N.E.2d
265, 274 (Ind. Ct. App. 2009), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 50A03-1611-CR-2544 | May 18, 2017   Page 6 of 9
[12]   The nature of Weedling’s offense is abhorrent. He brutally beat a defenseless

       two-year-old girl to death for wetting the bed. Weedling took a break from

       beating S.W. to send LaVanway Facebook messages telling her that he had

       beaten S.W. and would continue to do so until LaVanway came home. S.W.’s

       injuries were extensive, obvious, and devastating, but Weedling did not seek

       medical attention for her and tried to prevent LaVanway from doing so.

       Weedling also concocted a story about S.W. falling in the shower in an attempt

       to explain S.W.’s injuries. Moreover, S.W. had bruises in various states of

       healing, suggesting a pattern of ongoing abuse. Weedling’s argument that

       “there was no clear evidence in the record that Weedling had knowledge or

       intent to murder S.W.” is puzzling, given that Weedling pled guilty to

       knowingly killing S.W. Appellant’s Brief at 11. See also Appellant’s Appendix at 41

       (information for murder charging Weedling with “knowingly kill[ing] another

       human being, to-wit: S.W.”). There is ample evidence in the record to support

       a reasonable inference that Weedling knowingly killed S.W. To the extent that

       Weedling suggests that he committed the crime because he was under the

       influence of drugs, we note that he was lucid enough to send Facebook

       messages to LaVanway expressing his anger and his intent to continue beating

       S.W. until LaVanway got home and to fabricate a story in an attempt to hide

       his crime. In sum, the nature of the offense in this case supports the sentence

       imposed.


[13]   Nor do we find anything significantly redeeming about Weedling’s character.

       The crime itself speaks volumes about Weedling’s character. Moreover,


       Court of Appeals of Indiana | Memorandum Decision 50A03-1611-CR-2544 | May 18, 2017   Page 7 of 9
       Weedling has a significant criminal history. Weedling was twenty-three years

       old at the time of the murder, but he had already been convicted of three

       felonies: class D felony theft, class D felony possession of marijuana, and class

       B felony burglary. Weedling also had misdemeanor convictions for possession

       of marijuana and false informing and juvenile adjudications for possession of an

       alcoholic beverage, leaving home without parental permission, and public

       indecency. Weedling suggests that his struggles with substance abuse support

       revision of his sentence, but we note that substance abuse may properly be

       considered an aggravating circumstance. See, e.g., Bryant v. State, 802 N.E.2d
486, 501 (Ind. Ct. App. 2004) (concluding that eighteen-year-old defendant’s

       history of substance abuse was properly considered to be an aggravating

       circumstance where the defendant had taken no positive steps to treat his

       addiction), trans. denied. Weedling told the probation officer who prepared his

       Pre-Sentence Investigation Report (PSI) that he had been referred for substance

       abuse treatment in the past, but felt that “drug and alcohol classes are

       pointless.” Appellant’s Appendix at 120. When asked whether he would attend

       substance abuse treatment, Weedling responded, “no, God has delivered me.”

       Id. We do not see how Weedling’s substance abuse reflects positively on his

       character, particularly in light of his continuing refusal to accept treatment.


[14]   Finally, Weedling directs out attention to a letter his parents sent to the trial

       court indicating that Weedling had been participating in religious programming

       while incarcerated. According to Weedling, his “dedication to religious

       introspection” indicates that he “is attempting to come to grips with the


       Court of Appeals of Indiana | Memorandum Decision 50A03-1611-CR-2544 | May 18, 2017   Page 8 of 9
       enormity of what happened while also attempting to make himself a better

       human being.” Appellant’s Brief at 11. However, our review of the record

       indicates that Weedling continued to minimize the seriousness of his offense

       even after his guilty plea. In a letter sent to the trial court on September 26,

       2016, Weedling complained about the demeanor of the probation officer who

       prepared his PSI and indicated that he believed his charge should have been

       dropped to involuntary manslaughter because he never meant for any of it to

       happen. We note further that when asked how he felt about his crime,

       Weedling responded “horrible, [but] at the same time content cause God has

       forgiven me.” Appellant’s Appendix at 120. For all of these reasons, we cannot

       say that Weedling’s sixty-five-year sentence is inappropriate.


[15]   Judgment affirmed.


[16]   Kirsch, J. and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 50A03-1611-CR-2544 | May 18, 2017   Page 9 of 9